DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/22 has been entered.

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 4/1/22. Claims 20 and 25 have been amended. Claims 1 – 19 have been cancelled. Claims 20 - 27 are now pending.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 4/1/22.

Information Disclosure Statement
	The IDS submitted on 4/1/22 has been considered and entered.

REASONS FOR ALLOWANCE
Claims 20 – 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest reference of RAVI et al (US 2015/0013988).
RAVI discloses a process to trap a treatment fluid in a wellbore annulus, the treatment fluid comprising an aqueous carrier fluid and compressible particles sized at 0.1 micron to 20 mm, chosen from closed-cell foam or hollow particles which can be spherical or non-spherical, and wherein the particles collapse by 1-99% up to 10,000 psi. 
RAVI fails to teach a porosity degree of the particles, fails to teach that the particles comprise a variety of irregular shapes and a variety of diameters, fails to teach the specific gravity of the particles in relation to the carrier fluid, and fails to teach that the particles are buoyant and that the buoyancy is provided such that the particles are capable of being suspended more densely at a desired depth within the annular region.

The closest prior art of record fails to teach or render obvious the claimed method of designing compressible particles for a fluid mixture, wherein each of the compressible particles is fabricated to collapse in response to fluid pressure within an annular region of a wellbore, comprising: 
determining a specific gravity of an aqueous carrier fluid; 
selecting a desired depth for the compressible particles within the annular region; 
selecting properties for the compressible particles to provide for buoyancy of the compressible particles within the carrier fluid such that the compressible particles are designed to stay suspended more densely at the desired depth within the annular region, and wherein the properties comprise: 
a variety of specific gravities within a range between plus / minus 0.5, inclusive, of the specific gravity of the carrier fluid, a porosity in a range between 5% and 40%; 
a variety of irregular particle shapes; and 
a variety of outer diameters in a range between 10 pm and 700 pm (in dry state); Page 5 of 16Response to Office Action mailed September 1, 2021 Serial No. 16/681,696 Docket No.: 2018EM337/2 
 and selecting a compressibility response for the compressible particles, wherein the compressibility response is optimized for the desired depth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765